Citation Nr: 0810199	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
bilateral metatarsal osteotomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to the left ankle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected disabilities.  This case was 
previously before the Board in May 2006, at which time it was 
remanded for additional development of the record.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The residuals of the veteran's bilateral foot disability 
more nearly approximate pronounced impairment.

2.  The veteran has no more than marked limitation of motion 
of the left ankle, and ankylosis is not present.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
metatarsal osteotomy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2007).

2.  A rating in excess of 20 percent for residuals of a left 
ankle injury is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (Jan. 30, 
2008).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2003 and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, including evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The letters also advised the 
veteran as to what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession that 
pertains to the claim.  The June 2006 letter also informed 
the veteran of the necessity of providing on his own, by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, and the effect that worsening 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board notes that the June 2006 letter also notified the 
veteran of the evidence needed to establish a disability 
rating and effective date, to include submitting or advising 
VA of any evidence that concerns the level of disability.  
The Board further points out that the statement of the case 
issued in September 2003 included the diagnostic criteria for 
an increased rating for each of his service-connected 
disabilities.  The case was last readjudicated in September 
2007.  Later that month, the veteran indicated that he had no 
additional evidence or information to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
medical records, statements submitted on the veteran's 
behalf, private and VA medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
including the criteria necessary for higher ratings, as well 
as the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting medical 
evidence and statements concerning the impact of his service-
connected disabilities on his life and employment.  Thus, the 
veteran had actual knowledge of what was needed to 
substantiate his claim and the types of evidence needed.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

	I.  Residuals of bilateral osteotomies

The veteran's bilateral foot disability is rated analogously 
under Diagnostic Codes 5277-7276.

Bilateral weak feet, a symptomatic condition, secondary to 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness is rated by 
the underlying condition with a minimum rating of 10 percent.  
Diagnostic Code 5277.

A 50 percent rating will be assigned for bilateral acquired 
flatfoot which is pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
When severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Diagnostic Code 5276.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  The 
veteran has been afforded three VA examinations during the 
course of his claim, as well as receiving outpatient 
treatment care.  The November 2001 VA examination 
demonstrated that the veteran had decreased sensation on the 
medial aspect of the left foot.  There were scars on the 
dorsal surface of the third toes of each foot and the fourth 
toe of the right foot with tenderness to palpation.  There 
was swelling and redness of the metatarsophalangeal joints of 
each great toe, and some redness at the lateral border of the 
left fifth toe and more proximal aspect of the foot.  It was 
also noted that the veteran's gait was mildly antalgic and 
that he lifted up all toes on both feet to limit his pain 
when walking.  X-ray studies of the feet revealed bilateral 
hallux valgus deformities.  The diagnoses included history of 
weak foot condition; calluses of the bilateral soles; 
bilateral hallux valgus deformities; and gait disturbance 
secondary to foot condition.  

The April 2003 VA examination revealed that the veteran had 
pain in the soles of both feet when lightly stroked.  He 
resisted passive tarsal motion.  

VA outpatient treatment records disclose that the veteran 
complained of bilateral painful toes and bunions in July 
2006.  There was a bony prominence on the medial aspect of 
the first metatarsal head, pain on palpation on range of 
motion, and a bursa on the medial eminence of each foot.  The 
veteran fell in December 2006 and sustained a dislocated 
second metatarsophalangeal joint of the left foot.  He 
underwent a bunionectomy and open reduction of the dislocated 
second metatarsophalangeal joint the following month.  The 
veteran was seen in March 2007, and it was reported that he 
was eight weeks status post the surgery.  The veteran 
asserted that his left foot continued to be stiff.  There was 
decreased range of motion at the first and second 
metatarsophalangeal joints.  

On VA examination in March 2007, the veteran related that his 
pain had become worse since the most recent surgery.  He also 
stated that he had pain in each foot.  It was noted that the 
veteran used an arch support.  An examination disclosed 
severe tenderness to palpation over the left first 
metatarsophalangeal joint.  The range of motion of the first 
toe was very limited due to the severity of the pain.  The 
examiner was unable to perform repetitive range of motion due 
to the pain.  Range of motion testing of the first 
metatarsophalangeal joint of the right foot showed that 
dorsiflexion was from 0-30 degrees, associated with pain, and 
that palmar flexion was from 0 to 5 degrees with pain.  There 
was tenderness to palpation at the first metatarsophalangeal 
joint.  There was also tenderness at the third and fourth 
metatarsophalangeal joints, and pain on motion.  The 
impressions were bilateral hallux valgus, chronic pain at the 
right third and fourth metatarsophalangeal joints, likely 
secondary to strain, and hammertoe deformity second through 
fifth digits on the right.

Based on the evidence summarized above, the Board concludes 
that the symptoms of the veteran's bilateral foot condition 
more nearly approximate the criteria compatible with a 50 
percent rating.  This is the maximum evaluation under 
Diagnostic Code 5276.  

	II.  Left ankle 

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270.

The record discloses that the veteran is currently in receipt 
of the maximum evaluation for limitation of motion of the 
ankle.  There is no clinical evidence that he has ankylosis 
of the left ankle, and therefore, no basis on which a higher 
rating may be assigned.  For example, the November 2001 VA 
examination noted 15 degrees of dorsiflexion and 35 degrees 
of plantar flexion in the left ankle.  The April 2003 VA 
examination noted 15 degrees of dorsiflexion and 50 degrees 
of plantar flexion.  The March 2007 VA examination noted 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
Clearly, the criteria for a higher evaluation have not been 
met.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral foot or 
left ankle conditions present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the objective evidence does not 
show that the veteran's service-connected foot and ankle 
disabilities, by themselves, interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran reported that he 
is unemployed, the schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  In this case, the service-connected 
disabilities have not resulted in hospitalization, and while 
he has apparently not worked for some time since he states he 
cannot walk fast enough or unable to stand for prolonged 
periods of time, this does not equate to marked interference 
with employment.  In this regard, the Board points out that a 
private podiatrist noted several weeks after the veteran's 
surgery in January 2007 that the veteran should be excused 
from any work-related duty that would require weight bearing 
for a period of six weeks.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, based on the record, the Board 
finds that the currently assigned schedular ratings have 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected foot or ankle disability.  
See 38 C.F.R. § 4.1.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.




ORDER

A rating of 50 percent for bilateral metatarsal osteotomy is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits. 

An increased rating for residuals of a left ankle injury is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


